DETAILED ACTION

Claims status
In response to the amendment filed on 04/26/2021, claims 1-35 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-35 are found to be allowable. Claims 1-35 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method for wireless communications by a user equipment (UE), comprising- transmitting a random access preamble; receiving a random access response, in response to the random access preamble; transmitting an uplink message, wherein the uplink message contains an indication of a capability of the UE to transmit uplink transmissions using an uplink gap between the uplink transmissions, and wherein the indication of the capability of the UE to transmit the uplink transmissions using the uplink gap is an indication in the uplink message indicating whether use of the uplink gap between the uplink transmissions is supported or requested by the UE; and transmitting the uplink transmissions using the uplink gap between the uplink transmissions based on the indicated capability of the UE, wherein transmitting the uplink transmissions using the uplink gap comprises stopping uplink transmission for an uplink gap period when an uplink transmission period is longer than a threshold duration.” in combination with other claim limitations as specified in claims 1-35.
With respect to claim 1, the closest prior art LEE discloses a method for wireless communications by a user equipment (UE) (See Fig. 1: steps 100-140), comprising:
transmitting a random access preamble (See Fig. 1: step 100: sending random access preamble for scheduling request; Para. [0023], Lines 2-5); receiving a random access response, in response to the random access preamble (See Fig. 1: at step 110 receiving Random Access Response; Para. [0023], Lines 3-7); transmitting an uplink message, wherein the uplink message contains an indication of a capability of the UE (See Figs. 1 and 7: at step 120 the UE to transmit L2/L3 message for exchanging control information for a network connection and see steps 700-740 for transmitting essential control message to indicate L2/L2 message, MCS and Decoding rate for UL transmission thereafter; Para. [0024], Lines 7-12 and Para. [0110]) to transmit uplink transmissions using uplink resources (See Fig. 1: see steps 120-140 for multiple uplink transmissions, i.e., 100, 120, and 140; Para. [0024], Lines 5-12) between the uplink transmissions (See Fig. 2: controlling and scheduling uplink data transmission traffic in a LTE system; ¶. [0034] and 0035]), wherein the indication of the capability of the UE to transmit uplink transmissions using uplink resources (See Fig. 1: for multiple uplink transmissions, i.e., 100, 120, and 140; ¶. [0023] and Para. [0024], Lines 5-12) is an indication in the uplink message indicating whether use of uplink resource between the uplink transmission is supported by the UE (See Fig. 3: the UE to request/support transmission of the uplink data for transmitting the uplink data to the eNB at the implicit timing closest to the time point when the UL data occurred; Para. [0045]); and receiving signaling of configuration information (See Fig. 1: the eNB to respond back contention resolution message for radio resources; Para. [0024], Lines 7-02) regarding uplink resource data (See Fig. 1: Para. [0024]).
Another closet prior art, YOU-1 et al., further teaches the method of using uplink the Guard Period, i.e., uplink gaps, in figure 18B shown in below. The figure illustrates having a Guard Period between the transmissions of UL PUSCH and PUCCH. See ¶. [0267]. The MTC device needs to transmit the control and shared information including the periodic/aperiodic CSI report at a timing. In order to avoid collision with each other at the same timing, the MTC device needs to utilize a subframe with the guard period, i.e., uplink gap period is equal to uplink guard period. See figure 18s and ¶. [0267]. YOU-1 further discloses the MTC/UE device to announce/indicate the Guard/Gap Period required to the serving cell. The information on the guard period required for the MTC/UE device may be transmitted through scheduling transmission after receiving the random access response. See the highlighted portion of ¶. [0241]. Thus, YOU-1 clearly teaches the uplink message wherein indicating whether use of uplink gaps is supported or requested by the UE.
However, neither Lee not You nor in combination explicitly/implicitly teaches “transmitting the uplink transmissions using the uplink gap between the uplink transmissions based on the indicated capability of the UE, wherein transmitting the uplink transmissions using the uplink gap comprises stopping uplink transmission for an uplink gap period when an uplink transmission period is longer than a threshold duration.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-35 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416